BRAND, J.
This case presents the identical question which has this day been decided in M & M Wood Working Company v. Carl Chambers, Ray Smith and Samuel B. Stewart, Commissioners of the State Tax Commission. The situation here differs in one respect only. In this case, out of an apparent abundance of caution, the Tax Commission has filed a so-called bill of exceptions. That bill contains the entire record as made up at the administrative hearing before the Tax Commission. Although a transcript of testimony could not be considered a bill of exceptions in the absence of certification by the trial judge, we see no reason why a bill of exceptions cannot serve the purpose of a transcript under equity procedure if it contains the entire record. In the light of the 1957 amendment to ORS 306.570 which is fully discussed in the M & M Wood Working-case we shall yield to the mandate of the statute and follow the appellate procedure which controls in equity suits.
The fact that the Tax Commission has filed a purported bill of exceptions while also seeking an adjudication that such a bill was unnecessary cannot bind *106this court or require us to treat the case on appeal as a law action. The case is controlled by our decision in M & M Wood Working Co. v. Chambers to which reference is hereby made for our reasons.
The motion of the Tax Commission to strike portions of the purported bill of exceptions is denied, but the prayer that the cause be reviewed by this court as a case in equity is granted.